 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDlack of employees at the time of the hearing,' renders the unit in-appropriate.We find, therefore, that the following employees at the Employer'sSalt Lake City, Utah, plant, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section'.) (b)of the Act :All shop employees, including journeymen mechanics, apprentices,and helpers, but excluding office and clerical employees, sales em-ployees, janitor, inventory clerk-tool checker, comptroller, sales engi-neer, industrial engineer, construction nian, sales manager, construc-tionmanager, salvage manager, parts department manager, shopmanager, and all other supervisors as defined in the Act.-5.The determination of representatives :The Employer would include among those eligible to vote, and theUnion would exclude, two part-time students employed as apprenticeL"by the Corporation.These two employees are studying for engineer-ing degrees at the State University at Salt Lake City.They regularlywork from 10 to 18 hours each week, depending on their class schedules.They have been working on this basis for over 4 months and will con-tinue to do so until they graduate in about 3 years.They performthe same work as other employees in the unit, receive the same wages,and share in other employee benefits.We find that, as regular part-time employees, they are eligible to vote in the election directedherein?"[Text of Direction of Election omitted from publication in thisvolume.]16 SeeC.GMayrose, an Individual, d/b/a C C Mayrose Planing Mill,89 NLRB 959;Armour f Co, d/b/a Armour Creameries,63 NLRB 121417The parties are in disagreement as to whether certain part-time employeesshould beincluded in the unitHowever, our unit finding is based upon functionally relatedoccupational categories, and all employees working at jobs within theunit are necessarilyincluded and entitled to representation, irrespective of the tenure of their employment.The separate issue of the voting eligibility of such employees will be discussed in paragraphnumbered5, infraGerber Products Company,93 NLRB 1668i8Evening News Publishing Company;93NLRB 1355;LeedonWebbing Company,81 NLRB 216.While the Union asserts,in itsbrief, that the part-time employees havenot been covered by the past bargaining contracts, the recordfailsto support thiscontention and, in any event, such circumstance is without contiolling Significance.Cf.Scranton Battery Corporation,89 NLRB 608.CONTINENTAL OILCOMPANYandLOCAL UNIONNo.193, IN'T'ERNA-TIONAL CHEMICAL WORKERS UNION,A. F. L.Case No. 15-Cft-O 91.July 03, 1951Decision and OrderOn February 13, 1951, Trial Examiner Eugene F. Frey issued hisIntermediate Report in this proceeding, finding that the Respondent95 NLRB No. 53. CONTINENTALOIL COMPANY359!had engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Intermediate Report and supporting briefs.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.2The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case,3 and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, with the following additions andmodifications.1.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (1) and (5) of the Act by its admitted refusal to bar-gain with the Union respecting the head roustabouts on and after June.21, 1950, and by its unilateral actions relating to their wages and-working conditions on and after November 16, 1950.The crucial question in this case is whether the head roustaboutswere supervisors on or after June 21, 1950.The Respondent hasconsistently and continuously contended that,. since August 23, 1947,the effective date of the amendments to the Act, the head roustaboutshave been supervisors within the meaning of the amended Act andproperly excluded from the bargaining unit; the Union has contendedthat they are employees.During the negotiations for the 1948 con-tract, when the issue first arose, the parties agreed to invoke the proc-,esses of the Board to resolve that problem.4Thereafter, the Unionfiled a petition for representation of the head roustabouts in Case No.15-RC-260, and on August 24, 1949, the Board issued a Decision and'Order (85 NLRB 827) finding that the head roustabouts were super-visors, as defined in Section 2 (11) of the amended Act, solely on thearound that they apparently had authority responsibly to direct otherIPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this proceeding to a three-member panel'[Members Houston, Murdock, and Styles].sWe find no prejudicial error in the Trial Examiner's rejection of certain exhibitsproffered by the Respondent.These exhibits were introduced for the purpose of demon-strating that in its plan of reorganization and decentralization,first formulated in 1949,the Respondent contemplated generally delegating authority to individuals in the field.As these general documents made no reference to head roustabouts,whose status is atissue in this case, they were properly considered immaterial.In any event,we note thatthe Trial Examiner did permit the Respondent to elicit testimony directed at establishingthe same general point sought to be proved by the documents in question and did receivein evidence the revised job description of the head roustabouts which had been officiallyapproved by September 8, 1950.3The Respondent'srequest for oral argument is.. denied because in our opinion therecord and briefs adequately present the issues and positions of the parties.4The Respondent informed the Union that it would not bargain concerning the headroustabouts because they were supervisors but that the Union could obtain a Boarddetermination of the question.The Union filed a charge in Case No.15-CA-90, allegingthat the Company had refused to bargain as to the head roustabouts,but later withdrewthe charge,substituting the petition in Case No.15-RC-260. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees.5On October 13, 1949, the Union petitioned the Board foran order reopening the case for the purpose of taking additional evi-dence on the functions and status of the head roustabouts, and suchan order was issued. Following a second hearing, and on the basis ofthe additional evidence elicited, the Board issued, on January 9, 1950,,a Supplemental Decision and Order (88 NLRB 19) reversing its origi-nal decision and finding that the head roustabouts did not in factresponsibly direct other employees within the meaning of Section 2(11) because their direction was of "a merely routine nature," notinvolving the "use of independent judgment."The Board thereforeheld that the head roustabouts were properly included in the existingproduction and maintenance unit for which the Union was the recog-nized majority representative.On August 7, 1950, after the Respondent continued in its refusal tobargain with respect to the head roustabouts, the Union filed the chargein the present case.Thereafter, on September 15, 1950, the Respond-ent moved for reconsideration of the Board's Supplemental Decisionin the representation case, alleging that on or about August 28, 1950,.following that decision, it had "fully and effectually removed" anyquestion which "may have existed as to the supervisory status of headroustabouts," by formally delegating to them "additional and specific"supervisory authority.The Union opposed reconsideration of therepresentation case because of the pendency of the present charge, andthe Board denied the motion, "without prejudice" to any future litiga-tion of the status of the head roustabouts.In litigating that question before the Trial Examiner, the Respond-ent contended, as it does here, that the Board erred in its supplementaldecision, of January -9, 1950, finding the head roustabouts to be em=ployees, and urged reconsideration of that decision.The Trial Exam-iner, however, properly refused to reexamine the decisions made bythe Board in the earlier representation proceedingsFor the reasons,Section 2 (11) reads:"The term 'supervisor' means any individual having authority,.in the interest of the employer,to hire, transfer,suspend, lay off, recall,promote, discharge,assign,reward,or discipline other employees,or responsibly to direct them, or to.adjust their grievances,or effectively to recommend such action,if in connection withthe foregoing the exercise of such authority is not.of a merely routine or clerical nature,but requires the use of independent judgment."6It has long been the policy of the Board,.sanctioned by the courts,that in cased Involv-ing an alleged refusal to bargain the Board will not reconsider issues disposed of in earlierrepresentation proceedings unless there is evidence which was unavailable at the time ofthe, earlier proceedings.SeePittsburgh Plate GlassCo. v. N.L. R. B.,313 U. S. 146, 162;Allis-Chalmers Manufacturing Co. v. N.. L. R. B.,162,F. 2d.435, 441 (C. A.7) ;N. L. R. B.v.Botany Worsted Mills,133 F. 2d 876,882 (C. A. 3) ;Clark Shoe Company,88 NLRB989, 996;Goodyear Rubber Sundries,Inc., 92NLRB 1382.While the Board,as notedabove,denied the Respondent'smotion to reconsider the supplemental decision of January9, 1950, "without prejudice" to any future litigation of the issue, the clear import of thatorder was to permit,as the Trial Examiner did,the introduction of evidence bearing uponany changes in the status of head roustabouts which may have occurredafterthe hearing.on which the Board's supplemental decision was based. CONTINENTAL OIL COMPANY361stated in the supplemental decision of January 9, 1950, we find that upto and including November 22, 1949 (the date of the second hearingin the representation proceeding), the head roustabouts involvedherein were not supervisors within the meaning of the Act.As set forth in the Intermediate Report, the Respondent embarkedin the latter part of 1949 upon a reorganization program involving,among other things, the preparation of new job descriptions, includingthat of the head roustabouts.The record shows, and the Trial Exam-iner found, that the new job description of the head roustabouts wasnot officially communicated to the head roustabouts untilNovember,08,19.50,-2 days before the present hearing- when they were assem-bled and advised that they had the responsibilities and were requiredto perform the duties set forth in the new job description.We agree.with the Trial Examiner, that, whatever its content, the new job de-scription affords no basis for any conclusion that the head roustaboutswere supervisors until the new duties and responsibilities were com-municated to these employees.?Moreover, for the reasons noted bythe Trial Examiner, we attach no controlling significance to the factthat in the period before the new job description was communicated tothese individuals the method of payment for head roustabouts waschanged, or the fact that they attended meetings of supervisory of-ficials.Accordingly, we conclude that at least until November 28, 1950,the head roustabouts remained employees and were not supervisorswithin the meaning of the Act. It follows, therefore, that the Re-spondent's admitted refusal to bargain with respect to these employeeson and after June 21, 1950, and its unilateral action prior to November28, 1950, in changing the job description and revising the rate andmethod of pay for head roustabouts violated Section 8 (a) (5) and 8(a) (1) of the Act, and we so find.This conclusion disposes of the basic allegations of the complaint,but leaves unresolved the problem of the remedy, for an order tobargain operatesin futuroand the Board is without authority underthe amended Act to order an employer to bargain with respect tosupervisors.8If, therefore, the job description, when communicatedto them on November 28, 1950, vested in the head roustabouts dutiesand responsibilities sufficient to constitute them supervisors withinthe meaning of Section 2 (11) of the Act, such an order would notnow be appropriate.7 See Restatementof the Law of Agency, § '1 (subsection 1) ;Geo.Knight&Co., 93NLRB 1193;United States Gypsum Company,91 NLRBNo. 33; 92NLRB 18.8Section14 (a) of the Act providesthat "no employershall be compelled to deemindividuals defined herein as supervisors as employeesfor the purpose...collectivebargaining."The Boardhas no authorityto order an employer to bargain with super-visors.SeeL.A. Young Spring.&Wire Corporationv.N. L. R.B.,163 F. 2d 905 (C. A.D. C.), certiorari denied 333 U. S. 837;Marshall and Bruce Company, 75NLRB 90, 93. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner apparently assumed that if, in fact, the jobdescription in question reflected the actual authority vested in thehead roustabouts, such authority would be sufficient to constitute theseindividuals supervisors.He concluded, however, that in view of theRespondent's timing in effectuating the new, job description, the cir-cumstances under which-the change was made, and certain testimonyindicating that the duties of head roustabouts were unaffected by thenew job description, no real change had been effected, or was soughtto be effected, and that the head roustabouts remained employees.Although we reach the same ultimate conclusion, we do not agreewith this approach to the problem.We have carefully examined thejob description in question, point by point, and, for the reasons statedbelow, conclude that the authority delegated therein fails to changethe status of head roustabouts from "employees." It is therefore un-necessary for us to consider the Respondent's motive in promulgatingthe job description, or the circumstances under which it was done. Itsuffices that even assuming that the Respondent honestly intendedthereby to make the head roustabouts supervisors,0 and even thoughthe job description did effect some change in the duties and responsi-bilities of head roustabouts, the,job description itself fails to demon-strate any change sufficient to constitute them supervisors within themeaning of the Act.The job description lists 15 specific responsibilities and objectives.Many are clerical in nature.10 - Those duties which sound of super-visory authority are circumscribed by limitations, either in the author-ity granted 11 or in the specific conditions placed upon the exercise of° SeeN. L.R. B. v. Brown&Sharpe Mfg.Co., 169Y.2d'331, 332(C. A. 1).10E. g.,the head roustabouts record and report the hours worked and the allocation ofthe work to jobs performed by the crew;maintain the material and equipment used toprovide for the safety of the crew,inspect and test completed work ; and estimate, uponrequest, the labor, equipment,and material required to perform,specific jobs related to hisassigned functions.-These tasks are nonsupervisory.See N.L. R. B. v.Brown & SharpeMfg.Co., 183 F. 2d 259(C. A. 1), enforcing87 NLRB 1031;The Baltimore Transit Com-pany,92 NLRB 688;Radio Industries,Inc.,91 NLRB No. 124.11Thus,although the head roustabouts are authorized to "supervise and direct" thework of certain employees,"to plan and schedule the work assigned to his crew,"and "torecommend crew additions or replacements,promotions,transfers,disciplinary actions andterminations,"the grants of power do not indicate that the power to direct involves theexercise of independentjudgment orconstitutes responsible direction;that the workassignments which are specifically limited to the interchange of employees within thecrew involve more than the assignment of such employees to duties which the Board hasfound to be routine;or that recommendations will be given effect without an independentinvestigation by the head roustabouts'supervisors who have a parallel power of recom-mendation for the same employees.Accordingly,the unqualified statement of such authoritycannot suffice to evidence supervisory status.SeeThe Baltimore Transit Company,supra;ContinentalOil Company,88 NLRB 19 ;UnitedStates Gypsum Company,92 NLRB 18;Southern IndustriesCompany,et al.,92 NLRB 998;United States Gypsum Company,90NLRB 964;General Finance Corporation,88 NLRB 1031,footnote S.Certainly,the useof "supervise"adds no more than the use of the title"supervisor,"which cannot itselfsuffice to establish the status.SeeSilverwood's,92 NLRB 1114;Beatrice Foods Com-pany,84 NLRB 512.A similar uncertainty exists concerning what power the head roustaboutmayhave "tohear, discuss and investigate grievances and to settle grievances within his authority as CONTINENTAL OIL COMPANY363such authority."Even the general statement of the head roustabouts'"authority" indicates that the Respondent did not contemplate "theuse of independent judgment" on the part of the head roustabouts,who are authorized merely to take "any reasonable action necessary.. . so long as such action does not deviate from established companypolicies and practices."Under all the circumstances, we are satisfiedthat even after the new job description was communicated to them,the head roustabouts possessed no real authority to take the kind ofpersonnel action contemplated by Section 2 (11) of the Act, or "effec-tively to recommend" such action, as the Board has construed thatphrase.Although the head roustabouts do direct the work of otheremployees, such direction remains as routine in nature and requires aslittle use of independent judgment as that which the Board found to betrue in the period covered by the record in the representationproceeding.Accordingly, we conclude that after November 28, 1950, as beforethe head roustabouts were employees within the meaning of the Act,and that it is therefore appropriate to issue a'ba.rgaining order basedon the violations of Section 8 (a) (5) found above.2.The General Counsel, in addition to contending that the headroustabouts have never been made supervisors within the meaningof the Act, urged : (1) That even if the Respondent had succeeded inchanging the status of these individuals, it violated the Act by havingdone so for the purpose of removing them from the bargaining unit,and (2) that, in any event, the Respondent was under a statutory dutyto bargain with the Union for the purpose of determining the termsand conditions under which rank-and-file employees within the bar-set by his supervisor."At the time of the hearing,the head roustabouts' supervisors hadnot specified that they had authority to settle any grievances.SeeThe Baltimore TransitCompany, supra.Moreover, any authority to settle merely minor difficulties would notamount to the power to "adjust their grievances,"as included among the statutory indiciaof supervisory status,ZoneOil Trucking Corp.,91 NLRB 541.32Thus the head roustabout is limited to action based "on instructions from his super-visor" in directing the work of employees on lease facilities and in inspecting and directingwork of contract labor and equipment.He is also limited to following"establishedcompany policy"in (a) relieving from duty with recommendation for disciplinary actionany member of his crew for infraction of rules which require disciplinary action byestablished company policy;(b) authorizing overtime,except in cases of emergency ; and(c) exercising any authority.These limitations strongly suggest that any exercise of the authorities granted ismerely routine.As the head roustabout is authorized to direct certain work only "on theinstruction of his supervisor,"he is merely empowered to transmit orders, not responsiblyto direct.SeeOliverMachinery Company,93 NLRB 731. (They similarlyserve asconduits for company policy by being required to attend and participate in supervisors'and safety meetings that each may "keep his crew informed of company rules, policies,plans and.procedures relating to their work and conditions of employment.")The requiredobservance of "established company policy"leaves no latitude for independent judgment inthe disciplinary action authorized.SeeUnion Street Railway Company,93NLRB782;Southern Indu.stries -Company,et at.,92 NLRB 998.And the same restriction appliesto the authorization of overtime,except in those cases of emergency,when the situationwould obviously call for the grant of overtime.SeeSilteracood's,92 NLRB 1114. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining unit are promoted to supervisory status.Each of these novelissues presupposes a finding that the Respondent did in fact convertthe head roustabouts to supervisors.As we have found to the con-trary, it is unnecessary for us to pass upon these issues and nothingherein shall be construed as a determination of them.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Continental OilCompany, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Local Union No. 193,International Chemical Workers Union, A. F. L., as the exclusiverepresentative of all permanent employees at Respondent's gasolineplant and field operation at Ville Platte, Louisiana, including headroustabouts but excluding chemists, petroleum engineers, materialman, gatemen, farm bosses, all supervisors as defined in the Act, andoffice and clerical employees.(b) Interfering in any manner with the efforts of Local UnionNo. 193, International Chemical Workers Union, A., F. L., to bargaincollectively with Respondent on behalf of all employees in the afore-said unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Local Union No. 193,International Chemical Workers Union, A. F. L., as the exclusive bar-gaining representative of all the employees in the aforesaid bargainingunit, with respect to rates of pay, wages, hours of employment, andother conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.(b)Post at its gasoline plant and field operation at Ville Platte,Louisiana, copies of the notice attached hereto and marked "Appen-dix A." 13Copies of said notice, to be furnished by the RegionalDirector for the Fifteenth Region, shall, after being duly signed byauthorized representatives of Respondent, be posted by Respondentimmediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.13 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order,"the words,"A Decree ofthe United States Court of Appeals Enforcing." CONTINENTAL OIL COMPANY365(c)Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10) days from the date of this Decision and Order,-what steps Respondent has taken to comply herewith.Appendix ANOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with LOCAL UNIONas the exclusive representative of all our employees in the bargain-ing unit described below.WE WILL NOT in any manner interfere with the efforts of theabove-named union to bargain collectively with us on behalf of.all our employees in said bargaining unit.WE WILL bargain collectively upon request with LOCAL UNIONNo. 193,INTERNATIONAL CHEMICAL WORKERS UNION, A. F. L.,as the exclusive representative of all our employees in the bargain-ing unit described below, with respect to rates of pay, wages, hours.of employment, and other conditions of employment, and, if anunderstanding is reached, embody such understanding in a signedagreement.The bargaining unit is :All permanent employees at our gasoline plant and fieldoperation at Ville Platte, Louisiana, including head rousta-bouts but excluding chemists, petroleum engineers, materialman, gatemen, farm bosses, all supervisors as defined in theAct, and office and clerical employees.All our employees are free to become or remain members of theabove-named union or any other labor organization.CONTINENTAL OIL COMPANY,Employer.Dated ------------------ By ---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed on August 7, 1950,by Local Union No. 193, Inter-national Chemical Workers Union,A. F. L., hereinafter called the Union, theGeneral Counsel of the National Labor Relations Board,herein called the General 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel and the Board, respectively, by the Regional Director for the FifteenthRegion (New Orleans, Louisiana), issued a complaint dated November 13, 1950,against Continental Oil Company, herein called the Respondent, alleging thatRespondent had engaged in and was engaging in unfair labor practices affectingcommerce within themeaningof Section 8 (a) (1) and (5) and Section 2 (6),and (7) of the National Labor Relations Act, as amended, 61 Stat. 136, hereincalled the Act.Copies of the charge, complaint, and notice of hearing thereonwere duly served upon Respondent and the Union.With respect to the unfair labor practices, the complaint, as amended, allegesin substance that: (1) All permanent employees of Respondent at its gasolineplant and in its field operation at Ville Platte, Louisiana, excluding chemists,.petroleum engineers, material man, gatemen, farm bosses, all supervisors asdefined in the Act, and office and clerical employees, constitute a unit appropriatefor purposes of collectivebargainingwithin the meaning of Section 9 (b) of theAct, and head roustabouts of Respondent at Ville Platte are "employees" within;the meaning of Section 2 (3) of the Act; (2) at all timessinceFebruary 17, 1945,the Union has been and now is the exclusive representative of all employees inthe above unit; (3) on and after June 21, 1950, the Union requested Respondent.to bargain collectively with it as such representative of all employees in saidunit, particularly the head roustabouts, but Respondent has always refused todo so, and, in particular, Respondent on July 28, 1950, prepared new. job descrip-tions for head roustabouts, and on September 8, 1.950, put them into effect, andon November 28, 1950, changed the rate of pay of head roustabouts by placingthem on a monthly salary instead of an hourly pay basis effective November 16,.1950, all without consulting with or advising the Union ; and (4) by such conductRespondent has violated Section 8 (a) (1) and (5) of the Act.Respondent duly filed an answer which, as amended, admitted: (1) The alle-gations of the complaint as to the nature and extent of itsbusiness;(2) thestatus of the Union as a labor organization; (3) that the unit of employeesdescribed in the complaint is an appropriate unit for bargaining purposes, withthe exception of the head roustabouts; and (4) that it has since June 21, 1950,refused to consult or bargain with the Union as to the head roustabouts, butdenies the commission of any unfair labor practices.As affirmativedefenses,the amended answer alleges in-,substance that: (1) Since the effective date ofthe amended Act, the head roustabouts have beenand are supervisors,and notemployees within the meaning of Section 2 (3) of the Act, they havenot beenand are not now within the unit aforesaid, and Respondenthas not been underobligation to bargain with the Union as their representative;(2) on August24, 1949, the Board found in -Case No. 15-RC-260' thatthe head roustaboutswere supervisors and not eligible for inclusion in the appropriateunit ; and(3) sincethe Board's supplemental decision of January 9, 1950, in the samecase,'Respondent has delegated additional and specific authority to the headroustabouts, pursuant to a company plan of reorganizationand decentraliza-tion of supervisory duties and authority, which now makes themsupervisors.Pursuant to notice, a hearing was held on November 30 and December 1,1950, at Ville Platte, Louisiana, before the undersigned TrialExaminer, dulydesignated by the Chief Trial Examiner. The General Counsel andRespondentwere represented by counsel, and the Union by counsel and an official representa-tive.Full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence on the issues was accorded all parties.During thehearing motions of General Counsel to amend the complaint, and motions of185 NLRB 827.2 25 LRRM 1274; General Counsel's Exhibit No. 6. CONTINENTAL-OIL COMPANY367Respondent to make conforming amendments to its answer,were granted.At the close of General Counsel's case, Respondent'smotion to dismiss the com-plaint on the merits was denied. During Respondent's case, the General Counselobjected to admission of any testimony,and moved to strike such testimonyadmitted over his objection,relating to the creation,issuance,and progress ofRespondent's plan of reorganization and decentralization of authority amongofficials and supervisors at all levels ; the Trial Examiner reserved decision onthe,motion and objections;they are disposed of by-the findings and conclusionreached in this Report.At the close of the case,decision was reserved onRespondent's renewed motion to dismiss the complaint;that motion is nowdenied for reasons set forth hereafter.Motions of General Counsel and Respond-ent to conform the pleadings to the proofs with respect to minor variances weregranted without objection.'All parties waived oral argument.Briefs have beenfiled with the Trial Examiner by General Counsel and Respondent.Upon the entire record in the case, and from my observation of the witnesses,Imake the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTContinental Oil Company,a Delaware corporation,is engaged in the produc-tion of oil and natural gas, the refining of gasoline therefrom,and the sale anddistribution of gasoline and byproducts,throughout the United States. It main-tains and operates an oil field and gasoline plant at Ville Platte, Louisiana,(herein called the Ville Platte.field)where it owns or operates 216 oil wells, ofwhich approximately 142 are presently producing oil and gas which is processedand refined at _tlie gasoline plant-.in that field.Only the Ville Platte field isinvolved in this proceeding.During the past year Respondent has producedoil, natural gas, gasoline,and byproducts in that field valued in excess of$1,000,-('100,of which approximately 50 percent in value is shipped from Louisianato other States. It is clear that the Ville Platte field is an integral part ofa multistate enterprise operated by Respondent,and that this field producesmaterials destined for out-of-State shipment which have a value in excess of$25,000 per year.The Board has previously taken jurisdiction over Respondent'soperations at Ville Platte and elsewhere.'On these facts, I find that Respondentis engaged in commerce within the meaning of the Act.'II: THE LABOR ORGANIZATION INVOLVEDLocal Union No. 193, International Chemical Workers Union,A. F. L., is alabor organization admitting to membership employees of Respondent.III. THEUNFAIR LABOR PRACTICESA. PreliminaryPursuant to an agreement made between Respondent and the Union on Feb-ruary 9, 1945,a consent election by secret ballot was held among employees3 After the hearing closed,Respondent moved upon notice to correct errors occurring inthe record due to transcription.There being no objection from General Counsel, themotion is granted, and the record is hereby corrected accordingly.The motion papershave been filed with the transcript.'See, e.g., 85 NLRB 827(Ville Platte,Louisiana) ;74 NLRB 597 and 80 NLRB 1256(Ponca City,Oklahoma) ;88 NLRB 1302 and 89 NLRB 416 (Billings,Montana).6 The Borden Company, Southern Division,91 NLRB 628;Stanislaus Implement andHardware Company, Limited,91 NLRB 618. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDat Respondent's Ville Platte field on February 17, 1945, under the supervision,of the Board's Regional Director for the Fifteenth Region, at which a majorityof said employees selected the Union as their bargaining representative.OnFebruary 22, 1945, the Regional Director issued a consent determination thatthe Union was the exclusive bargaining representative of all employees at thegasoline plant and field operation at Ville Platte, Louisiana, excluding super-intendents, foremen, farm bosses, chemists, petroleum engineers, material man,.gatemen, office and clerical employees, and all other supervisory employees who,have authority to hire, promote, discharge, discipline, or otherwise effect changes.in the status of employees or effectively recommend such action.Thereafter Respondent and. the Union executed collective bargaining agree-ments on June 22, 1945, and on the same date in 1946 and 1947, in each of whichRespondent recognized the Union as the statutory representative of all per-manent full-time, hourly paid employees in the production department at VillePlatte, including, among others, six head roustabouts.The parties executed asimilar contract on June 22, 1948, covering the same employees, but excludinghead roustabouts. In negotiating that contract, Respondent took the positionthat head roustabouts were supervisory employees under the Act as amendedand were not eligible for inclusion in the existing bargaining unit. In theexecution of that agreement Respondent, by separate letter to the Union, recog-nized and reserved the right of the Union to contest the Company's position as tothe supervisory status of head roustabouts in proper proceedings before the Board.The Union raised the question by a petition for certification of representativestiled on May 18, 1949, in Case No. 15-RC-260, in which it claimed that the unitaforesaid included the six head roustabouts.On August 24, 1949, the Boardissued its Decision and Order, dismissing the petition upon the finding that those -head roustabouts were supervisors under the Act and properly excluded fromthe appropriate unit (85 NLRB 827).On October 26, 1949, the record in the casewas reopened upon motion of the Union to take additional testimony regardingthe supervisory status of the head roustabounts.After a supplemental hearing,the Board on January 9, 1950, issued its Supplemental Decision and Order inwhich it found upon the entire record that the head roustabouts were not super-visors and were properly included in the existing unit represented by the Unionbut since the majority status of the Union in that unit was not questioned, thepetition was dismissed.6On September 15, 1950, Respondent filed with the Board an application forreconsideration of its supplemental decision, setting forth certain events allegedto have occurred since the date of that decision, and requesting the Board onthe basis thereof to revert to its original finding.These events involved theconception, formulation, and issuance of a company plan of reorganization anddecentralization of authority, and its application to head roustabouts.TheUnion filed a statement opposing the application for reconsideration, in which italluded to the pendency of the unfair labor practice charges filed in this case.On October 3, 1950, the Board denied the application, but "without prejudice tothe parties litigating the supervisory status of the head roustabouts in any futureproceeding."'B. The refusal to bargain1.The Union's majority status ; Respondent's refusal to bargainRespondent admits, and I find, that on or about June 21, 1950, and at all times:thereafter, the Union represented a majority of the permanent employees of6 GeneralCounsel's Exhibit No. 6.1 General Counsel'sExhibit No. 9. CONTINENTAL OIL COMPANY369Respondent in its gasoline plant and field operation at Ville Platte,Louisiana,excluding chemists,petroleum engineers,gatemen, material man, farm bosses,all supervisors as defined in the Act,and all office and clerical employees, andthat on and after the above date the Union requested that Respondent bargaincollectivelywith respect to rates of pay, wages, hours of employment, andother conditions of employment with the Union as the exclusive representativeof the head roustabouts at the Ville Platte operation,and that Respondent refusedon and after said date to bargain with the Union as their representative.The sole issue raised by the pleadings and the record is: Whether the headroustabouts at Ville Platte have been since June 21, 1950, employees eligible forinclusion in the existing unit, or supervisors within the meaning of the Act.The parties concede that if they are and have been such employees,the admitted,refusal of Respondent to bargain with the Union as their representative,and itsactions from July through November 1950,in rewriting their job descriptions,and changing their rate of pay and method of payment,without consulting, ad-,vising, or bargaining with the Union thereon, is a violation of Section 8 (a)(5) of the Act;on the other hand, if the head roustabouts have been and aresupervisors,Respondent has not been obligated to bargain with the Unionregarding their status and working conditions,and has not violated the Act.A secondary question is : Whether Respondent's creation,issuance,and partialexecution of its plan of reorganization and decentralization is new matter whichthe Board should, consider,and whether its application to the head roustaboutschanged their status to that of supervisors on June 21,1950, or at any timethereafter.2.The status of the head roustaboutsThe testimony of William Paul Gil and the stipulated corroborating testimonyof the other five head roustabouts indicates that, since their testimony at thesupplemental hearing of November 22, 1949, in the representation case, therehas been no change in their method of operation or in their relations to the menworking under them,and they are performing the same work,following thesame routine,and have the same number of men under them, as prior to thatdate.Respondent adduced no contradictory proof directly showing any change inthe work of the head roustabouts,but sought to rebut their testimony,and thussupport its basic contention,by reliance only on(1) the Board's original decisionand the record in the representation case, and(2) the efforts of Respondent in1950, under its reorganization plan, to clarify and explain the duties,responsi-bilities,and authority of head roustabouts,and to train them in the performanceof those duties.a.The Board's Decision and Order in the representation caseIn its original decision of August 24, 1949, the Board found that the headroustabouts were supervisors.By its supplemental decision of January 9, 1950,the Board vacated and set aside its previous decision to the extent that it nowfound on the whole record made at both hearings that the head roustabouts werenot supervisors.The entire record in the representation case is part of therecord herein by stipulation of the parties.Respondent has devoted most of itsbrief to a detailed analysis of that record, and argues therefrom that the Boarderred in its supplemental decision,and that the Trial Examiner should reviewthat record and make new findings thereon contrary to those of the Board. Ineffect, Respondent requests the Trial Examiner to exercise judicial review over 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDand reverse the Board's final decision.Both on the law, on principle, and onprecedent, I must reject Respondent's argument as without merit.Respondentfails to cite, and I have not found, any statutory or judicial authority which em-powers the Trial Examiner to review decisions of the Board, of which he is an,agent; on the contrary, Section 10 (e) and (f) of the Act vest the power ofjudicial review of Board decisions exclusively in the Federal circuit courts ofappeals eFurthermore, the Board has long -followed the policy, with judicialapproval, not to permit an employer to relitigate in a subsequent unfair laborpractice proceeding involving charges of violation of Section 8 (a) (5) of theAct any issues presented and decided in a prior representation proceeding in-volving the same employer! It has been the established practice of the Board-to take judicial notice of its own prior proceedings and findings.10The onlyexception to these salutary rules recognized by the Board, and approved by thecourts, is that the Board will consider in a subsequent proceeding evidence whichis newly discovered or which was otherwise unavailable to Respondent at the timeof the prior hearing, and which' tends to show a change of circumstances requir-ing the alteration of a unit previously determined.However, as a matter ofpolicy, the Board will not ordinarily disturb a prior unit determination or a con-tract unit established as a result of collective bargaining, in the absence of com-pelling circumstances 11In conformance with the above rules, I take judicial notice of and adopt thefinal decision of the Board in the representation proceeding, on the basis of whichI find that the six head roustabouts at Ville Platte were "employees" underSection 2 (3) of the Act, and not "supervisors" under Section 2 (11). thereof,up to and including November 22, 1949, the date of the supplemental hearing inthe representation proceeding.--This leads to a consideration of Respondent's second proposition : That, asa result of its application of the reorganization plan since November 22, 1949,to head roustabouts, those employees had become and were supervisors at thetime of the hearings in this case, and that Respondent should not now be orderedto bargain with the Union with respect to them.Respondent adduced evidenceon this subject over the objection of General Counsel, and subject toa generalmotion of General Counsel to strike all such testimony.The specific objectionsof the General Counsel were overruled by the Trial Examiner, and his motion tostrike is now denied, for the reason that most of the facts and events discussedbelow occurred since November 22, 1949, and were not available to Respondentat the time of the last representation hearing.sWhile the ruling of the Board determining the appropriate unit is not subject todirect review under the Act, its ruling is subject to challenge when,as in this case, acomplaint of violation of Section 8 (a) (5) is predicated in part upon the ruling, forwhen the Board seeks to enforce an order based on such complaint, the record in therepresentation proceeding is made part of the record in the unfair labor practice case,and any decree of the court must be based on the combined records. For such purposes,the representation proceedings and the unfair labor practice case 'become one. SeeSection 9 (d), 10 (e) and (f) of the Act;American Federation of Labor v. N. L. R. B.,308 U. S. 401, 408-411 ;Pittsburgh Plate Glass Company, v. N. L. R. B.,313 U: S. 146,154, 158, affirming 113 F. 2d 698 (C. A. 8).. 9 Clark Shoe Company,88 NLRB 989; 25 LRRM 1425, wherein the rationale of therule, with supporting decisions, is set forth at length.See alsoGoodyear Rubber Sundries,Inc.,92 NLRB 1382.1°SeeContinental Oil Company,80 NLRB 1256, enforced 179 F. 2d 552 (C. A. 10)Shell Chemical Corporation,81 NLRB 965 ;Tin Processing Corporation,80 NLRB 1369 ;J.H. Rutter-Rex Manufacturing Company, Inc.,86 NLRB 470;F.W. WoolworthCompany,90 NLRB 289.11The Baltimore Transit Company,92 NLRB 688 ;Geneva Forge, Inc.,90 NLRB No. 212 ;Service Pipe Line Company,90 NLRB No. 225. CONTINENTAL OIL COMPANY371.b.The reorganization plan and, its application to head roustaboutsThe plan was conceived by L. F. McCollum, president of Respondent, in 1948.Its purpose was to reorganize the various operating components of the Companyinto a more efficient arrangement, to define clearly the duties and responsibilitiesof supervisory personnel at all levels, and to decentralize and spread out thepower and authority to carry out such duties and responsibilities by delegatingauthority downward in the supervisory hierarchy to supervisors in the field toan extent sufficient to enable them to make prompt operating decisions in thefield without the delay formerly caused by the necessity of prior clearance withtop management at the home office. The decentralization would remove theresponsibility for most operating decisions from the highest company officers,leaving them free to evolve policies, programs, and procedures, at the sametime giving regional and field supervisory officials varying degrees of authorityto carry out such policies, and programs in actual field operations.The decen-tralization of authority involved the following steps: (1) The writing of a jobdescription for each supervisory official which would spell out in detail hisduties and responsibilities and state clearly his authority to carry them out;(2) the issuance and explanation of his job description to each official so that heknows the exact scope of his duties and responsibilities and the extent of hisauthority to carry them out; and (3) a course of training and education in thoseduties and their performance.These steps were essential because in the pastsupervisors at all levels either did not exercise all their authority because theywere ignorant of its extent, or were reluctant to exercise the powers they pos-sessed because of the necessity of referring most matters to top management forprior approval.After approval of a job description by top management, it isofficially published in a company-wide organization guide and goes into effectas an official statement of a supervisor's duties and authority, but it is not com-pletely effective to delineate the status of the supervisor until it has been issuedand explained to him, and he has been trained to the extent necessary to enablehim to carry out his duties.In 1948 and during most of 1949, the plan was in the formative and discussionstages among top management officials.As of November 23, 1949, only a tenta-tive draft of the new organization chart had been prepared, and job descriptionsof 15 or 20 top officials of Respondent were in process of preparation.The planwas officially issued and went into effect to a limited extent on July 1, 1950.On that date job descriptions of numerous higher supervisory officials had beenissued, but the training and education of supervisors had not been started.'Respondent did not begin to apply the plan to head roustabouts until the latterpart of July 1950, when job descriptions for those employees were drafted byofficials in the industrial relations department of the Company in consultationwith various supervisory officials in the production department down to andincluding J. P. Malott, regional production manager for the southern region,who stands in the production chain of supervision three steps above the level ofthe northern Louisiana district in which the Ville Platte field is located."No12The above findings are based on the uncontradicted and credited testimony of JohnPost and PorterAl.Powell.While these facts were largely available to Respondent atthe November 1949 hearing, and are not new matter in the strict legal sense, theyfurnish background and throw some light on the conduct of Respondent toward the headroustabouts in 1950 which will be discussed below.13Respondent's production department is divided into geographical regions.The south-ern region is subdivided into two production areas, with headquarters at Houston andFortWorth, Texas ; the Houston area includes the Louisiana division which, in turnis divided into the East Texas, South Louisiana, and Northern Louisiana districts.961974-52-vol. 95-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory officials ' in that district, and none of the head roustabouts of VillePlatte, were consulted in the preparation of the job description.The first draftof the document was prepared July 28, 1950, and it was issued in final formwithout substantial change and placed in the company organization guide onSeptember 8, 1950. About 2 weeks before, at a meeting of district supervisorypersonnel at Ville Platte on August 28 or 29, 1950, Malott exhibited the firstdraft to J. C. McWilliams, production superintendent of the northern Louisianadistrict, and also read and explained its contents to four of the head roust-abouts."They made little or no comment about the paper, as they did not ex-amine it: Malott did not know when it would become official, and therefore toldthem that, when it was issued, it would become part of the organization guideand would be available in McWilliam's office at Ville Platte, and that they wouldreceive copies.This was the first time McWilliams had seen the document.The official job description of September 8 was not brought to the attention ofthe head roustabouts until November 28, 1950, 2 days before the hearing in thiscase started, when McWilliams read and explained its contents in detail to themat a supervisors' meeting in Ville Platte. The official document had beenplaced in the organization guide in his office only a short time before.At thismeeting the contents of the job description were discussed with the head roust-abouts in much more detail than at the August meeting. At the same timeMcWilliams advised them they were now supervisors and had all the duties setforth in the job description, together with the authority to carry out thoseduties.McWilliams also told them that they were on a monthly pay basis,instead of an hourly rate, as of November 16, 1950, but that they would still re-ceive overtime pay for all hours worked in excess of 40, and double pay forSunday work, which was necessary to comply with the wage-hour law" andregulations thereunder.At the same time their pay was increased from $301.60(gross monthly pay computed on a rate of $1.885 per hour) to $355 a month-The head roustabouts first received copies of their official job descriptions onNovember 29, 1950.Respondent began to apply the training and educational phase of its decentral-ization program to the head roustabouts at Ville Platte in November 1950, when itrequired them to attend a 25-hour training course at that office between November6 and 10, inclusive.This was the first presentation of the course to any em-ployees in the production department, and constituted only the first step in l aprogressive training program which is still in operation. In addition, the headroustabouts had been present at several meetings of supervisors at Ville Platteon orders from their superiors, attending at least one meeting in July, the Malottmeeting of August 28 or 29 described above, one in October, one on November 21,and the latest on November 28, at which their official duties were explained tothem as stated above.However, the record does not disclose that, aside from themere discussion of their duties at the August 28 and November 28 meetings, theyreceived any formal training as supervisors at the other meetings. In thisconnection, it appears that Respondent set up a training division in its productiondepartment on October 1, 1950, in order to carry out the training of supervisorsunder the reorganization plan 1614Gerald S. Williamson, Jeffrey L. David, Clifton Leger, and William Paul Gil ; ArthurL. Zammit and Woodrow Vidrine were absent on vacation, but later discussed the eventsof that meeting with four roustabouts present.15 Fair Labor Standards Act, 29 U. S. C. A. Sec. 201, etc.1e The above findings are based on the credited and mutually corroborative testimony ofPost, Powell, Malott, McWilliams, Gil, the stipulated testimony of the other five headroustabouts, and Respondent's Exhibits Nos. 9 and 10. CONTINENTAL OIL COMPANY373In arguingthat the head roustabouts are now supervisors, Respondent reliesprincipally on the following facts: (1) The issuance and explanation of the newjob description to the head roustabouts, (2) the change in mode of payment oftheir compensation, and (3) their attendance at supervisory meetings.TheGeneral Counsel argues that these actions are not bona fide, but were merelysuperficialchangesin the status of these employees prompted by the Board'sprior decision and instituted to circumvent that decision by giving them theoutward appearance of supervisors, and that such changes did not in fact altertheir-actual working conditions .and method of operation on which the'^Boardhad based its decision.The change from an hourly paid to a monthly pay basis is not in itself a deter-mining factor which would warrant exclusion of the head .roustabouts from theexisting unit;" at most it is only one item to be considered with other proof-In this case the evidential value of the change is diminished by other circum-stances.First, although these .employees are now paid on a monthly basis theystill receive overtime pay and double pay for Sundays and holidays.Second,Respondent assigns no administrative reasons for the change, and it does notappear to have been contemplated by, or necessary for the consummation of, thereorganization plan.In addition, although the changes involved an increase inpay, it was not accompanied by any corresponding increase or change in theduties or work of the head roustabouts.Finally, the institution of the changeafter the filing and service of the charge herein and only 2 days before the hear-ings started impels the conclusion that Respondent was trying at the last momentto supply a factor which the Board found absent in its previous consideration ofthe status of thesemen18I therefore conclude that the recent change in themode of payment of their compensation is not persuasive evidence of a changein their status.Nor is the attendance of head roustabouts at supervisory meetings of anysubstantial significance.The general supervisory meeting of August 28 or 29,1950, was called to acquaint all supervisors in the Northern Louisiana districtwith the changes caused by the reorganization plan, and Malott used it as theoccasion for a preliminary explanation to the head roustabouts of the scope oftheir proposed new job description, which was not yet official.There was nosupervisory training at this meeting or that of November 28, 1950.There is noproof that the head roustabouts received such training at other meetings ofsupervisors, or that as a result of such attendance their duties had 'changedor increased at the time of the hearing.The special training course of Novem-ber 6-10, 1950, was only the initial step in an extensive training program, andlikewise did not result in any change in their duties or work.The fact thathead roustabouts did not. attend regular supervisors' meetings had also been notedin the Board's prior decision, and it is clear that Respondent's recent require-ment that they attend such meetings was a patent attempt to correct thatsituation.The new job description on its face purports to invest head roustabouts withauthority to perform at least four of the specific functions of supervisors out-14 SeeWatermanDockCompany,Inc.,89 NLRB452 and casestherein cited.18 The originalcharge herein alleged thatRespondent's refusalto bargainwith the Unionwith respect to head roustabouts was in direct violation of the Board's decision of January8, 1950; andin footnote 6 of that decision, the Boardspecificallynoted thathead roust-abouts were hourly paid, while supervisors generally were paid on a salarybasis.Theincrease in pay appearsto have hadthe same motivation,for in its decision the Board alsonoted that head roustabouts receivedthe same wages as mechanics who were concededly,employees. 374DECISIONS OF, NATIONAL LABOR RELATIONS BOARDlined in Section 2 (11) of the Act.13Under the terms of that section, possessionof authority to carry out any one of the functions stated therein is sufficient tomake an employee a supervisor.20However, as a prerequisite to that status, thefunctions and the authority. to carry them out must be effectively delegated tothe employee, so that he understands he in fact possesses both 21Applying theserules to the facts at bar, it is clear, and I find, that the head roustabouts were notfully and officially advised of the duties and authority set forth in the new jobdescription until November 28, 1950, and that they were not supervisors withinthe meaning of Section 2 (11) of the Act before that date22The remaining ques-tion is, whether they have been supervisors since that date.The established facts of delegation of the functions and authorities stated inthe job description, and the communication- thereof to the head roustabouts,would ordinarily require an affirmative answer to the question, even though theemployees were in a probationary or training status and had not yet exercisedthe powers and authority delegated to him.23 But, where, as here, the stepstaken by Respondent in an attempt to make the employees supervisors -haveoccurred after an adverse Board decision, particularly since the filing of thecharge in this case, and the events most relied upon have occurred shortly beforethe hearing, close scrutiny must be given to all factors and events bearing on thepresent status of the employees in question ; and where the issue is a close one,'considerable weight must be given to the extent to which the alleged powershave been used .2'The General Counsel rests his prima facie case on the finaldecision of the Board classifying the head roustabouts as employees, and theirtestimony herein that their functions and work are no different from that whichexisted at the time of the last representation hearing.Does the job descriptionovercome these facts and require a different conclusion now?Although the job description purports to state supervisory powers and author-ity, it is clear from the testimony of Post, Powell, and Malott that it was issued12The job description, Respondent's Exhibit No. 10,lists 15 specific"responsibilities andobjectives."The pertinent provisionsare asfollows :1.To supervise and direct the work of roustaboutsand maintenance men on con-struction,maintenance, or dismantling of equipment used in the drilling, operation,and maintenance of oil and gas wells, field gathering and treating systems, oil storagetank batteries, oil-gas separators, water systems, field housing facilities, and generatingplants.2.To direct the work of maintenance men, pumpers, or roustabouts in the operationof lease facilities and to inspect and direct the work of contractlaborand equipmenton instructions from his supervisor.4.To recommend crew additions or replacements, promotions, transfers,disciplinaryactions, and terminations.To relieve from duty, with recommendation for disciplinaryaction, any member of his crew for infraction of rules that require disciplinary actionby established company policy.7.To hear, discuss, and investigate grievances promptlyand to settlepromptlythose grievances within his authority as set by his supervisor.To reportpromptlythose grievances he cannot settle or that are not within his authorityto settle.2n See N. L.R. B. v. Edward G. Budd ManufacturingCompany,169 F. 2d 571, (C. A. 6),certiorari denied, 335 U. S. 908.21TheBaltimoreTransit Company.92 NLRB 688;ThermoidCompany,90 NLRB 614.22This is practically conceded by Respondent, for the second contention in its brief readsas follows : "Irrespective of the correctness of the Board's supplemental decision and orderof January9, 1950, incase No. 15-RC-260, the head roustabouts involved are clearlysupervisors at the present time and held supervisory positions at the time of the hearingherein on November 30-December 1, 1950," and Respondentargues strongly"Irrespectiveof their supervisory status at the date of either of the representationhearings or at the11dates charged in the complaint, they are clearlysupervisors now. .. .2aWhiteSewingMachine Company,89 NLRB 1284;Phillips Chemical Company,90NLRB No. 76.21American Finishing Company,86 NLRB 412. CONTINENTAL OIL COMPANY375solely to 'codify and clarify existing duties, responsibilities, and authority of -the head roustabouts.From discussions with these employees and past experi-ence infield operations, Respondent knew that head roustabouts were notacquainted with the full extent of the duties, responsibilities, and authoritywhich Respondent felt they should possess, and therefore had not exercised allof them.The job description "spelled out"those duties and authorities so thatthe head roustabouts would no longer labor under any misapprehensions as totheir powers.However, there is no substantial proof that the document en-larged their functions and authority in any respect, or that, after it was issuedand explained to them, the head roustabouts carried out their duties in any differ-ent manner than previously. It is therefore clear that, notwithstanding thebroad terms used in the job description,' the document caused no change in theexistingduties, responsibilities, and authority of the head roustabouts, on thebasis of which the Board had issued its final decision of January 9, 1950. Thejob description is therefore reduced to the status of a mere statement of existing-functions of head roustabouts as rank-and-file employees, and Respondent's usetherein of terms which ordinarilydenote one or more ofthe supervisoryfunctionsstated in the Act cannot change the true picture.,Even if the job description were probative of new or enlargedpowers, itsbelated issuance to the head roustabouts would render it suspect.Althoughpromulgated September 8, 1950, it was not issued or explained to them until 21/2months later, 2 or 3 days before the hearing. This delay is not explained byRespondent.Furthermore, the paper was officially given to the head roustaboutsafter their training program had started, contrary to Respondent's normal pro-cedure under its decentralization plan which required the issuance and explana-tion ofthe job description as the second step, and training as the thirdand finalstep, in the effectuation of the plan.These circumstances impel the conclusionthat the issuance of the job description, like the changein pay and mode ofpayment, was part of a hasty, last-minute maneuver to complete a picture ofostensible supervisory status among the head roustabouts for thehearing.Cf.The Baltimore Transit Company,92 NLRB 688.After careful consideration of the entire record, I -am constrained to concludethat the facts and circumstances on which the Board based its previous determi-nation have not materially changed since the close of the representation hearings,and that Respondent has not adduced facts sufficient to rebut theprima faciecase established by General Counsel or to warrant a deviation from the Board'sprevious decision.I therefore conclude and find that on and after June 21, 1950, and at thetime ofthe hearings in this case, the head roustabouts at the Ville'Platte, Louisi-ana, plant and operation of Respondent had not attained the statusof supervisorswithin the meaning of Section 2 (11) of the Act, and were employees eligible forinclusionin the existing bargaining unit. I furtherfind, in accordancewith theBoard's previous determination, that on and after June 21, 1950, all permanentemployees of Respondent at its gasoline plant and field operation at Ville Platte,Louisiana, including head roustabouts but excluding chemists, petroleum engi-neers,material man, gatemen, farm bosses, all supervisors as defined in theAct, and office and clerical employees, have constituted, and now constitute, aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act. I further conclude and find that Respondent's ad-mitted refusal to bargain with the Union as to the head roustabouts in thisunit on June 21, 1950, and thereafter, its unilateral issuance of a job descriptionfor these employees purporting to affect their working conditions, and its uni-lateral change in their rate of -pay and method of payment as of November 16, 376DECISIONS OF NATIONAL LABOR RELATIONS BOARD1950, constitute violations of Sections 8 (a) (5) and also 8 (a).'(1) of theAct 26IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above, occurring in con-nection with the operations of Respondent described in Section I, above, have aclose,' intimate, and substantial relation'to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take. certainaffirmative action designed to effectuate the policies of the Act.Having found that Respondent has refused to bargain collectively with theUnion as the exclusive representative of all the employees of Respondent in theappropriate unit described above, I will recommend that Respondent bargaincollectively with the Union, upon request, as the exclusive representative of allthe employees in said unit, and, if an understanding be reached, embody such,understanding in a signed agreement.The record contains no evidence that Respondent has indulged in other unfairlabor practices.It appears that Respondent's refusal to bargain with the Unionwas based solely on its desire to litigate the issue of the validity of the Board's.determination as to the status of certain employees, rather than upon any funda-mental opposition to the objectives of the Act. I shall therefore recommendmerely that Respondent cease and desist from refusing to bargain collectively withthe Union as the exclusive representative of all the employees in the unit, andfrom in any manner interfering with the efforts of the Union to bargain col-lectively on their behalf.On the basis of the foregoing findings of fact, and on the entire record in thecase, I make the following :CONCLUSIONS OF LAW1.Local Union No. 193, International Chemical Workers Union, A. F. L., isa labor organization within the meaning of Section 2 (5) of the Act.2.All permanent employees at Respondent's gasoline plant and field operationat Ville Platte, Louisiana, including head roustabouts but excluding chemists,petroleum engineers, material man, gateman, farm bosses, all supervisors asdefined in the Act, and office and clerical employees, constitute a unit appropriatefor purposes of collective bargaining within the meaning of Section 9 (b) of theAct.3.Local Union No. 193, International Chemical Workers Union, A. F. L., wason June 21, 1950, and at all times since has been, the exclusive representativeof all the employees in the aforesaid unit for purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.4.By its refusal on June 21, 1950, and at all times thereafter, to bargaincollectively with the Union as the exclusive representative of all its employees26These findings and conclusions make unnecessary any consideration of General Counsel'salternate argument based upon an alleged unilateral change in working conditions of em-ployees in the unit through promotion of the head roustabouts to supervisory status andtheir removal from the bargaining unit. DEL E. WEBB CONSTRUCTIONCOMPANY377in. the aforesaid unit, Respondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a) (5) ofthe Act.5.By such conduct,including its unilateral acts found above, Respondent hasInterfered with,restrained,and coerced its employees in the exercise of rightsguaranteed by Section 7 of the Act, and has thereby engaged in, and is engagingin, unfair labor practices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]DEL E. WEBB CONSTRUCTIONCOMPANYandWILLIAM H. PICK ARDINTERNATIONALUNIONOF OPERATING ENGINEERS,HOISTING AND PORT-ABLELOCALNo.101 OFGREATERKANSASCITY AND VICINITY, A. F.ofL.andWILLIAMH.PICKARD.CasesNos. 17-CA-251 and 17-CB-20.July 23, 1951Decision and OrderOn April 17, 1951, Trial Examiner Max M. Goldman issued hisIntermediate Report in this consolidated proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent Company andthe Respondent Unions filed exceptions to the Intermediate Reportand supporting briefs.The Board 1 has reviewed the rulings made at the hearing by theTrial Examiner and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed.' The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings,3 conclusions, and recommenda-tions of the Trial Examiner, with the exceptions, modifications, andadditions noted below.'Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston, Reynolds,and Styles].2We find no merit in the Respondents'exceptions to the denial by the Trial Examiner ofthe Respondent Company's motion to vacate the hearing on the ground that it was entitled,under Federal Rule 26(a), to take a deposition of the charging party.The provision inSection 10(b) of the Act merely provides that any complaint"proceeding shall,so far aspracticable,be conducted in accordance with the" Federal Rules of Civil Procedure, andclearly relates to the introduction of evidencebefore the Board,and not to pretrialprivileges accorded parties to judicial proceedings.See Representative Hartley's state-ments in 93 Daily Cong. Rec.3588(April 16, 1947) ;Senator Taft's statements, Id. at6676(June 6, 1947)and 7002(June 12, 1947).8For the reasons stated inDel E. Webb Construction Company,95 NLRB 75, wereject the Respondent Union's contention that the Respondent Company is not engaged incommerce within the meaning of the Act.95 NLRB No. 57.